DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Response to Amendment
Claims 1 and 10 are amended. Claims 5-6, 8-9, 13-14 and 16  are cancelled. Claims 1-4, 7, 10-12 and 15 are presented for examination. 
Response to Arguments
Applicant arguments filed on 11/28/2022 have been reviewed. Applicant arguments are persuasive in light of amendments hence the rejection under 35 U.S.C. 103 as being unpatentable over Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722) are withdrawn. However, upon consulting with the QUAS and further consideration rejection under 101 is given. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing the speech feature. 
The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use. The limitation of comparing of speech feature, as drafted, is a process that, under its broadest reasonable interpretation, is a mental process. Further the claim recites determining a weights based on evaluation model is reciting the mathematical relationships. 
Other than reciting speech synthesizer and storing in a database, in the context of this claim encompasses the mental process and mathematical relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical relationships” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites few  additional element – acquiring a quality evaluation index set including indices used to evaluate the quality of the synthesized speech according to a result of the comparing. The process in this step results in a value which is not accounts to more than an abstract idea.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of finding a numbers – index set accounts to no more than mere instructions to apply the exception using a computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Similar reasoning are applicable to claim 1.
Claims 2-4, 7, 11-12 and 15 does not accounts to more than an abstract idea identified above, hence they are rejected under judicial exception of mental process and mathematical relationships. 
Allowable Subject Matter
Claims 1-4, 7, 10-12 and 15 are  allowed.
The following is an examiner' s statement of reasons for allowance:
Cited prior art of Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722) and further in view of Asami ( JP 6452591) or Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722) and Thomas ( Traditional Machine Learning for Pitch Detection) any combination of prior art searched or made in record fails to teach claim 1 and 10  whole specifically including “a database configured to store a synthesized speech corresponding to text, a correct speech corresponding to the text and a speech quality evaluation model for evaluating the quality of the synthesized speech; and a processor configured to: compare a first speech feature set indicating a feature of the synthesized speech and a second speech feature set indicating a feature of the correct speech, wherein each of the first speech feature set and the second speech feature set includes a pitch of voiceless sound of a speech, a pitch of voiced sound of the speech, a frequency band of the speech, a break index of a word configuring the speech, a pitch of the speech, an utterance speed of the speech, or a pitch contour of the speech, acquire a quality evaluation index set including indices used to evaluate the quality of the synthesized speech according to a result of the  comparing, wherein the quality evaluation index set includes an FO Frame Error (FFE), a Gross Pitch Error (GPE), a Voicing Decision Error (VDE), a Mel Cepstral Distortion (MCD), a Formant Distance (FD), a Speaker Verification Error (SVE), a Break Index Error (BIE) and a Word Error (WE), and determine weights as model parameters of the speech quality evaluation model using the acquired quality evaluation index set and the speech quality evaluation model, wherein the processor differently determines the weights according to a synthesis purpose of the synthesized speech, wherein a weight of the GPE and a weight of the FD are set to be learned to have greater values than weights of other quality evaluation indexes when the synthesis purpose is a normal synthesis for maintaining a tone, wherein a weight of the VDE and a weight of the FD are set to be learned to have greater values than weights of other quality evaluation indexes when the synthesis purpose is an emotional synthesis for outputting an emotional synthesis speech, and  wherein a weight of the FFE and a weight of the MCD are set to be learned to have greater values than weights of other quality evaluation indexes when the synthesis purpose is a personalization synthesis for outputting a synthesized speech suiting a tone of a specific speaker”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674